UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: May 31, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-208237 FELLAZO CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 30-0840869 I.R.S. EmployerIdentification Number Str. Malina-Mica, nr 68/11-419, Chisinau, Republic of Moldova, 2025 Tel. (415) 325-21-51 Email: fellazocorp@gmail.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark wheth9er the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [ ] As of May 31, 2016 there were 4,885,000 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosure. 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 FELLAZO CORP. BALANCE SHEETS (UNAUDITED) ASSETS May 31 , 2016 August 31, 2015 Current Assets Cash $ 3,506 $ 2,284 Inventory 1,913 1,930 Prepaid Rent 2,080 520 Total Current Assets $ $ Fixed Assets Equipment, net of accumulated depreciation of $440 7,363 2,595 Total Fixed Assets $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accrued expenses 1,000 5,000 Loans from director 8,024 4,129 Total Current Liabilities $ $ Total Liabilities $ $ Stockholders’ Equity (Deficit) Common stock, par value $0.001; 75,000,000 shares authorized, 4,885,000 and 3,000,000 shares issued and outstanding as of May 31, 2016 and August 31, 2015 4,885 3,000 Additional Paid In Capital 16,896 - Accumulated deficit (15,943 ) (4,800 ) Total Stockholders’ Equity (Deficit) $ $ ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See accompanying notes to financial statements. 3 FELLAZO CORP. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2016, 2015 (UNAUDITED) Three Months Ended May 31 , 2016 Three Months Ended May 31 , 2015 Nine Months Ended May 31 , 2016 Nine Months Ended May 31 , 2015 REVENUES $ 1,000 - 6,370 - Cost of Goods Sold 205 - 1,280 - Gross Profit 795 - 5,090 - OPERATING EXPENSES: General and Administrative Expenses 9,149 11 16,232 11 TOTAL OPERATING EXPENSES ) NET LOSS BEFORE PROVISION FOR INCOME TAX ) PROVISION FOR INCOME TAXES - NET LOSS $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) - - WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED - - See accompanying notes to financial statements. 4 FELLAZO CORP. (UNAUDITED) STATEMENTS OF CASH FLOWS Nine Months Ended May 31, 2016 Nine Months Ended May 31, 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (11,142 ) $ (11 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 396 - Changes in operating assets and liabilities: Inventory 16 - Prepaid expenses (1,560 ) - Accrued expenses (4,000 ) - CASH FLOWS USED IN OPERATING ACTIVITIES (16,290 ) (11 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Equipment (5,164 ) - CASH FLOWS USED IN INVESTING ACTIVITIES (5,164 ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 18,781 3,895 - 100 Proceeds of Loan from director CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 22,676 100 INCREASE IN CASH 1,222 89 Cash, beginning of period 2,284 - Cash, end of period $ 3,506 $ 89 See accompanying notes to financial statements. 5 FELLAZO CORP. NOTES TO
